COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Kristie Marie Lowery v. Jonathan Guerrero and Thuy Julie
                            Nguyen
Appellate case number:      01-20-00816-CV
Trial court case number:    1146100
Trial court:                County Civil Court at Law No. 3 of Harris County

       On December 4, 2020, appellant, Kristie Marie Lowery, filed a notice of restricted
appeal from the trial court’s September 16, 2020 Final Judgment, entered in favor of
appellees, Jonathan Guerrero and Thuy Julie Nguyen. See TEX. R. APP. P. 26.1(c), 30
(party that “did not participate . . . in the hearing that resulted in the judgment complained
of” may file notice of appeal “within six months after the judgment or order is signed”).
        On February 5, 2021, appellant filed a “Joint Motion to Vacate the Trial Court’s
Judgment and Dismiss the Appeal” with this Court. In the motion, appellant states that
“[t]he parties jointly move to vacate” the trial court’s September 16, 2020 Final Judgment,
pursuant to the terms of a December 30, 2020 settlement agreement between the parties.
Appellant requests this Court to either render judgment effectuating the parties’ agreement
or set aside the trial court’s judgment without regards to the merits and remand the case to
the trial court for rendition of judgment in accordance with the parties’ agreement. See
TEX. R. APP. P. 42.1(a)(2)(A)-(B).
        While appellant has stated that the motion is “joint,” the motion is not signed by
appellees or their counsel, nor has appellant provided this Court with any evidence of an
agreement between the parties. See TEX. R. APP. P. 42.1(a)(2) (“The appellate court may
dispose of an appeal . . . [i]n accordance with an agreement signed by the parties or their
attorneys and filed with the clerk . . .”). Further, the motion includes a certificate of
conference stating that counsel for appellant “conferred via e-mail . . . with counsel for
[a]ppellees . . . regarding the merits of this motion.” However, the certificate of conference
fails to state whether counsel for appellees were opposed to the relief requested in the
motion. See TEX. R. APP. P. 10.1(a)(5).
      Accordingly, we deny appellant’s “Joint Motion to Vacate the Trial Court’s
Judgment and Dismiss the Appeal.” Nothing in this order prevents the parties from filing
a new motion, seeking the relief requested in appellant’s motion, that complies with the
Texas Rules of Appellate Procedure.
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court


Date: ___February 11, 2021_______